FILED
                             NOT FOR PUBLICATION
                                                                                JUL 8 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


HONGXIN LIU; SHENGYANG LI,                       No.     18-71424

              Petitioners,                       Agency Nos.         A206-659-444
                                                                     A206-659-445
 v.

WILLIAM P. BARR, Attorney General,               MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted July 6, 2020**

Before: SCHROEDER, HAWKINS, and GRABER, Circuit Judges.


      Petitioners Hongxin Liu and Shenyang Li petition for review of the Board of

Immigration Appeal’s (BIA) order dismissing the immigration judge’s (IJ’s) denial

of their applications for asylum, withholding of removal, and protection under the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (CAT). We have jurisdiction under 8 U.S.C. § 1252,

and we deny the petition.

      The IJ and BIA did not err in concluding that Petitioners failed to establish

eligibility for asylum or withholding, because substantial evidence supports the IJ’s

adverse credibility determination. Petitioners often contradicted each other on

events that were central to their applications for asylum and withholding. For

example, Liu and Li testified inconsistently about whether Li was at their home

when Liu was removed by state officials, and about whether they visited their

young son after they went into hiding. The record therefore does not compel a

finding that Petitioners are credible.

      The IJ also concluded that Petitioners were not eligible for relief under CAT,

and Petitioners have not challenged that determination. Petitioners have therefore

waived their CAT claim. See Cruz v. Int’l Collection Corp., 673 F.3d 991, 998

(9th Cir. 2012) (“We review only issues which are argued specifically and

distinctly in a party's opening brief.” (internal quotation marks omitted)).

      PETITION DENIED.




                                           2